EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katsuhiro Arai on 10/18/2021.

The application has been amended as follows: 
Claim 1 line 10: which metal grains and ceramic grains are randomly mixed,
wherein a thickness of the mixed layer in the sealing member is 30% or less with respect to a thickness of the sealing member.
Claim 5 cancel
Claim 12 line 9: wherein at least a part of the sealing member is a mixed layer of ceramic and metal,
wherein a thickness of the mixed layer in the sealing member is 30% or less with respect to a thickness of the sealing member. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record are Hung (US 2006/0172141) and Lee (US 2010/0331165). However, the applicants arguments and amendments submitted on 10/12/2021 are considered persuasive in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/BRIAN R OHARA/Examiner, Art Unit 1724